Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on September 20, 2022 has been accepted and entered.
Claim Objections
Claim 6 recites “a substrate,” in line 2 of the however, claim 1, also recites “a substrate.” It is unclear if the substrate in claim 6 is making reference to a new substrate or to the substrate disclosed in claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140105242 in view of NPL: Carbon nanotubes and Carbon Nanotube Structures Used for Temperature Measurement Published in 2019 by Monea et al.(Monea)
Regarding claim 1, Fernandes discloses a bolometer (see figure 2B reproduced below) comprising: 

    PNG
    media_image1.png
    309
    757
    media_image1.png
    Greyscale

a substrate (see reproduced figure including “substrate”); and 
an infrared detection unit comprising a bolometer film (element nanocomposite film) wherein the infrared detection unit is held on the substrate with a gap therebetween by a supporting leg (see figure 2B, where the nano composite film is held on the substrate with a gap “0.3mm wide gap” by a supporting leg, see “Legs”) ; 
wherein the bolometer film is a carbon nanotube film comprising semiconducting carbon nanotubes (see paragraph [0010] discloses that the nanocomposite film includes semiconducting carbon nanotubes) in an amount of 67% by mass or more of the total amount of carbon nanotubes  (see figure 3C, CNT mass fraction of 1 or 100%), and the thickness of the carbon nanotube film is in the range of 20 nm to 500 nm (see paragraph [0064] discloses that the film is about 500 nm thick).
Fernandes does not disclose that the density of the carbon nanotube film is 0.5 g/cm3 or more.  
Monea teaches that the density of the thin films of carbon nanotubes can be controlled by the amount of solution (see bottom of page 12) and that the density is greater than 0.5 g/cm3, (see table on Fig, 3, density of 1.3 or 2.6). Monea further teaches that the electrical resistance of the sensor depends on the density of nanotubes between electrical contacts (see page 14, section 3.3). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Fernandes with the density of carbon nanotubes as disclosed by Monea in order to increase the responsiveness of the sensor. 
Regarding claim 2, Fernandes in view of Monea disclose the bolometer according to claim 1, and Fernandes further discloses no light reflection layer (see figure 2B no light reflection layer present). 
Regarding claims 3 and 10, Fernandes in view of Monea disclose the bolometer according to claim 1, and Monea further discloses wherein 60% or more of the carbon nanotubes contained in the carbon nanotube film (see table 2, examples where it is all SWCNTs) have a diameter within the range of 0.6 to 1.5 nm and a length within the range of 100 nm to 5 microns (see second to last paragraph of page 2, discloses SWCNTs with 1nm diameter nanotube with a length of 1-100 microns in length).  
Regarding claim 4, Fernandes in view of Monea disclose the bolometer according to claim 1, Fernandes further discloses wherein the carbon nanotube film comprises the semiconducting carbon nanotubes in an amount of 90% by mass or more of the total amount of carbon nanotubes (see 3C a mass % of 100%). 
Regarding claim 5, Fernandes discloses the bolometer according to claim 1, comprising no light absorbing layer (see figure 2B no light absorbing layer present).  
Regarding claim 6, Fernandes discloses the bolometer according to claim 1, which is a bolometer array in which a plurality of elements comprising a carbon nanotube film is formed on a substrate (see paragraph [0079] discloses that the carbon nanotube composite films can be made into an imaging array).  
Regarding claim 7, Fernandes discloses a method for manufacturing a bolometer (Figure 2B) comprising 
forming an infrared detection unit (element nanocomposite film) on a substrate (see reproduced image above, “substrate”) via a supporting leg (element “legs”); 
forming a gap between the substrate and the infrared detection unit (see 0.3 mm wide gap between the substrate and the nanocomposite film); and 
forming a bolometer film on the infrared detection unit (element nanocomposite film) wherein the bolometer film is a carbon nanotube film comprising semiconducting carbon nanotubes (see paragraph [0010] discloses that the nanocomposite film includes semiconducting carbon nanotubes)  in an amount of 67% by mass or more of the total amount of carbon nanotubes  (see figure 3C, CNT mass fraction of 1 or 100%), and the thickness of the carbon nanotube film is in the range of 20 nm to 500 nm  (see paragraph [0064] discloses that the film is about 500 nm thick) 
Fernandes does not disclose that the density of the carbon nanotube film is 0.5 g/cm3 or more.  
Monea teaches that the density of the thin films of carbon nanotubes can be controlled by the amount of solution (see bottom of page 12) and that the density is greater than 0.5 g/cm3, (see table on page 3, density of 1.3 or 2.6). Monea further teaches that the electrical resistance of the sensor depends on the density of nanotubes between electrical contacts (see page 14, section 3.3). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Fernandes with the density of carbon nanotubes as disclosed by Monea in order to increase the responsiveness of the sensor. 
Regarding claim 9, Fernandes in view of Monea disclose the bolometer according to claim 1, wherein Fernandes further discloses that the infrared detection unit (element nanocomposite film) is provided so as to face to the substrate with the gap therebetween (See figure 2B, there is a gap provided between the substrate and the nanocomposite film), and the gap height is 200 nm or more (See paragraph [0059] discloses closes that the glass is coated with 200nm of palladium, thus the gap is greater than 200nm + the height of the glass), wherein the gap height represents the distance from the top surface of the substrate to the bottom surface of the infrared detection unit (see figure 2B, height between the nanocomposite film and the substrate).
Fernandes does not disclose that the gap is at least 500nm of 5 microns, however the height is a result effective variable dependent. The gap provides thermal insulation, however, increasing the gap too much will increase the bulk of the device. Thus, it is desirable to produce a device that maximizes thermal insulation and minimizes the bulk of the device. Fernandes teaches that the gap is bigger than 200nm as the thickness of the electrodes is 200nm and a thicker glass slide is used as the legs which add height to the gap. Thus, it would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Fernandes and Monea with the claimed gap height of 500 nm or 0.5microns in order to maximize thermal insulation while minimizing detector bulk.
Regarding claim 11, Fernandes in view of Monea discloses the bolometer according to claim 1, Fernandes further discloses wherein the carbon nanotube film has a network structure constituted with a plurality of carbon nanotubes (see claims 10 and 14 which discloses a network of nanoparticles of CNTs).
Regarding claim 12, Fernandes further discloses the bolometer according to claim 1, wherein Fernandes further discloses that the substrate is made of Si, SiO2-coated Si, SiO2, SiN, parylene, or plastic (See paragraph [0019]).
Regarding claim 13, Fernandes in view of Monea discloses the bolometer according to claim 1, and Monea further discloses that the density of the carbon nanotube film is 0.8 g/cm3 or more (see table on Fig, 3, density of 1.3 or 2.6).  
Fernandes and Monea does not disclose that the thickness of the carbon nanotube film is in the range of 50-200nm
Monea teaches controlling the thickness and the density of the carbon nanotube film (see bottom of page 12) and discloses a thickness of approximately 300nm (see top of page 13),  but does not specifically disclose it is in the range of 50 nm to 200 nm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Fernandes and Monea with a film thickness between 50-200nm in order to reduce the detector size. 
Allowable Subject Matter
Claims 8 and 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, none of the prior art of record specifies or makes obvious a bolometer, comprising a first protection layer under a base part of the infrared detection unit, and a second protection layer on the bolometer film, in combination with the other claimed elements.  
Regarding claim 14, none of the prior art of record specifies or makes obvious a for manufacturing a bolometer, comprising forming the bolometer film using a carbon nanotube dispersion liquid, the method comprising: 
mixing a carbon nanotube mixture, a dispersion medium, and a nonionic surfactant to prepare a solution comprising carbon nanotubes; 
dispersing and cutting the carbon nanotubes in the solution to prepare a carbon nanotube dispersion liquid; 
subjecting the carbon nanotube dispersion liquid to free flow electrophoresis to separate semiconducting carbon nanotubes and metallic carbon nanotubes, thereby preparing a semiconducting carbon nanotube dispersion liquid comprising semiconducting carbon nanotubes; and 
applying the semiconducting carbon nanotube dispersion liquid on the substrate in combination with the other claimed steps.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed September 20, 2022, with respect to the rejection(s) of claim(s) 1-7 under Haddon in view of Suzuki and Haddon in view of Suzuki and Monea have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fernandes in view of Monea (see above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896